Title: To Alexander Hamilton from Nathaniel Appleton, 20 October 1789
From: Appleton, Nathaniel
To: Hamilton, Alexander


Boston, October 20, 1789. “… if any change in this present mode of discharging the Interest on the Domestic Debt should be thought necessary, still I presume some office similar to the present, or somehow aiding the public creditors in obtaining their Interest in an expeditious & cheap manner will be established in the Several States or Districts, in which case I shall hope to be continued in the public service. I have been Commissr. of the Loan Office from its first establishment in the Year 1776 and have had no reason to suppose but that my conduct has met with the approbation of those under whom I immediately acted.…”
